DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 27, 34-35 and 40-44 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/21/2022.
Applicant's election with traverse of Group I, Species 1A and Species 2A in the reply filed on 7/21/22 is acknowledged.  The traversal is on the ground(s) that the restriction requirement has been issued pursuant to 35 USC 111(a) but the application was filed under 35 USC 371.  
This is found persuasive and the species election is withdrawn. 
Claims 27, 34 and 35 are hereby rejoined and fully examined for patentability

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).
 In the present instance, claim 23 recites the broad recitations 0.1 to 10 mm and 10 microns to 2 mm, respectively, and the claim also recites 1 to 5 mm and 50 micron to 200 micron, respectively, which is the narrower statement of the range/limitation, respectively. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
In the present instance, claim 24 recites the broad recitation 0.005 to 50 g/m2d, and the claim also recites 0.1 to 10 g/m2d, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
In the present instance, claim 28 recites the broad recitation 0.001 to 50 Pa s, and the claim also recites 0.1 to 10 Pa s, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
In the present instance, claim 30 recites the broad recitation hydrophilic liquid medium, and the claim also recites an aqueous solution or dispersion, and the claim also recites water, which are narrower statements of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
In the present instance, claim 40 recites the broad recitation air, and the claim also recites another gas, and the claim also recites inert gas, which are narrower statements of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
In the present instance, claim 42 recites the broad recitation 15 wt% or less, and the claim also recites 2 to 10 wt% or less, and the claim also recites 1 to 5 wt %, which are narrower statements of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 32, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 35, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 44, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 23-26, 28-33 and 37-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20150296874 (Awty hereinafter).
Regarding claims 23, 26, 28 and 29, Awty teaches a filter element (2) for use in a tobacco article (10), the filter element having at least one filter body ([0029]) and at least one capsule with a liquid medium as core material ([0041] and [0042]): wherein the at least one capsule has a water vapor-impermeable shell of a polymeric material, specifically cellulose acetate ([0038]); and wherein the capsules have an average particle size of 1.5 to 10 mm ([0074]), and an average wall thickness of 50 to 200 microns ([0120]).  
Regarding the limitations that the polymeric material “was obtained from a UV-polymerizable precursor material”, that the “UV-polymerizable precursor material is at least one compound having two in each case terminal diacrylate and/or dimethacrylate groups which are linked by a rigid, non- polar, non-crosslinking group”, and other limitations directed to the “UV-polymerizable precursor material”, the steps and parameters for the process for obtaining the polymeric material does not add patentable details to this invention, as no structural characteristics are association with the step in the specification.  As such, this is a “product by process” claim. See MPEP 2113 and 2114. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), (MPEP 2113).
Regarding claim 24 and 37, regarding the limitation that the capsule has a WVTR (measured at 23°C and a relative humidity of 80%) of 0.005 to 50 g/m2d, preferably of 0.1 to 10 g/m2d, and the limitation that the capsule has a compressive strength in the range from 5N to 25N, these are properties that are a result of the claimed material of the capsule. It is therefore inherent that the capsule of Awty has a WVTR and a compressive strength within the claimed ranges since such a property is evidently dependent upon the nature of the composition used.  Case law holds that a material and its properties are inseparable.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims.  General Electric v. Jewe Incandescent Lamp Co., 67 USPQ 155.  Titanium Metal Corp. v. Banner, 227 USPQ 773.  Applicant bears responsibility for proving that reference composition does not possess the characteristics recited in the claims.  In re Fitzgerald, 205 USPQ 597, In re Best, 195 USPQ 430.
Regarding claim 25, Awty teaches that the liquid medium of core material is releasable by mechanical loading, specifically the user applying pressure to the part of the tobacco product that contains the capsule to rupture the capsule ([0079]).  
Regarding claim 30, Awty teaches that the liquid medium is water ([0043]).  
Regarding claim 31, Awty teaches that the liquid medium of the core material contains aroma substances ([0044]).  
Regarding claim 32, Awty teaches that the capsule has an additional coating on the outside ([0049]).
Regarding the limitation, “with the coating preferably being obtained by means of vacuum processes such as sputtering, vapor deposition or plasma processes, or by means of chemical or electrodeposition coating, in order to obtain coated capsules,” the steps and parameters for the process for obtaining coated capsules does not add patentable details to this invention, as no structural characteristics are association with the step in the specification.  As such, this is a “product by process” claim. See MPEP 2113 and 2114. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), (MPEP 2113).
Regarding claim 33, Awty teaches that the capsule is embedded in the at least one filter element ([0026]).
Regarding claim 38, Awty teaches that the at least one filter body and the at least one capsule are surrounded by a shell material, the shell material being paper, specifically tipping paper (3, [0026]).  
Regarding claim 39, Awty teaches a tobacco article (10) containing a tobacco-containing, rod-shaped element (6) and filter element (2) according to claim 23 (see rejection of claim 23, above), which is arranged in the axial direction thereto (Fig. 1).

Claim(s) 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Awty as applied to claim 23 above, and further in view of US 20070012327 (Karles hereinafter).
Regarding claim 36, Awty does not expressly teach that the filter element has at least one filter body which has one or more hollow recesses in the longitudinal direction.  
Karles teaches filter element (24) for use in a smoking article (abstract and Fig. 2) wherein the filter element has at least one filter body which has a hollow recess in the longitudinal direction (Fig. 2). It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have included a hollow recess in the filter element of Awty, as taught by Karles, with a reasonable expectation of success and predictable results, namely this configuration allows sorbents to be placed in the filter and for the flavorant in the capsule to be disposed within the cigarette without the effectiveness of the flavor being effected by the sorbent (Karles, [0035]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 US 3390686 (Irby hereinafter) discloses a tobacco smoke filter element comprising a body and a capsule having a liquid core material, including water, a water-impermeable shell (the liquid core material is not free until released by a user), the shell composed of a wax, a thermoplastic or thermosetting resin, gelatin or the like. 
US 2012/0128978 (Ballweg hereinafter) discloses a method for encapsulating liquid substances in a cross-linked encapsulation material, the encapsulation material (shell) produced from at least one silane having a radical group that is cross-linkable by UV radiation. In some embodiments, the encapsulation precursor material also contains an organic group such as a di(meth)acrylate such as dodecanediol dimethacrylate. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANA B KRINKER whose telephone number is (571)270-7662. The examiner can normally be reached Monday, Tuesday, Thursday and Friday 8 am-2 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YANA B. KRINKER
Examiner
Art Unit 1747



/YANA B KRINKER/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael J Felton/Primary Examiner, Art Unit 1747